Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-10-1994

United Steelworkers of Americ. v. Crown Cork &
Seal Co., Inc.
Precedential or Non-Precedential:

Docket 93-2008, 93-7618




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"United Steelworkers of Americ. v. Crown Cork & Seal Co., Inc." (1994). 1994 Decisions. Paper 107.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/107


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
          UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT



             Nos. 93-2008 and 93-7613



         UNITED STEELWORKERS OF AMERICA,
                   AFL-CIO-CLC

                        v.

           CROWN CORK & SEAL CO., INC.

                 Appellant
                 (in No. 93-2008)


 CHARLES A. THOMAS; DARREN BOOP; ROBERT W. BOWER;
WILLIAM D. BRIDGE; JAMES CLINGAN; NEAL B. HOUSNER;
        JONATHAN L. NOAKER; WAYNE D. ORNER;
    GERALD W. RANCK; HAROLD E. VAN SICKLE, JR.;
     RICHARD A. WINTER; EUGENE L. WITMER, SR.,

                 Appellants
                 (in No. 93-7613)

                        v.

             NORTH STAR STEEL COMPANY


 On Appeal from the United States District Court
    for the Eastern District of Pennsylvania
              (D.C. No. 92-cv-05968)

 On Appeal from the United States District Court
     for the Middle District of Pennsylvania
              (D.C. No. 92-cv-01507)


               Argued May 24, 1994
     Before: Cowen and Roth, Circuit Judges
            Ackerman, District Judge*

             (Filed August 10, 1994)
*   Honorable Harold A. Ackerman, United States District Judge for
    the District of New Jersey, sitting by designation.
Alan D. Berkowitz (argued)
Dechert, Price & Rhoads
1717 Arch Street
4000 Bell Atlantic Tower
Philadelphia, PA 19103

     Counsel for Appellant (in No. 93-2008)
     Crown Cork & Seal Company, Inc.

David I. Goldman (argued)
United Steelworkers of America
5 Gateway Center
Pittsburgh, PA 15222

     Counsel for Appellee (in No. 93-2008)
     United Steelworkers of America,
     AFL-CIO-CLC

Robin S. Conrad
National Chambers Litigation Center
1615 H Street, N.W.
Washington, D.C. 20062

     Counsel for Amicus-appellant
     Chamber Commerce US
     (in No. 93-2008)

     Counsel for Amicus-appellee
     Chamber Commerce US
     (in No. 93-7613)

Paul A. Levy (argued)
Public Citizen Litigation Group
2000 P Street, N.W.
Suite 700
Washington, D.C. 20036

     Counsel for Appellants (in No. 93-7613)
     Charles A. Thomas
     Darren S. Boop
     Robert W. Bower
     William D. Bridge
     James Clingan
     Neal B. Housner
     Jonathan L. Noaker (whose name
     is misspelled in some pleadings as
     "Nooker")
     Wayne D. Orner
     Gerald W. Ranck
     Harold E. Van Sickle, Jr.
     Richard A. Winter
     Eugene L. Witmer, Sr.
Vincent Candiello (argued)
Morgan, Lewis & Bockius
417 Walnut Street
One Commerce Square
Harrisburg, PA 17101

     Counsel for Appellee (in No. 93-7613)
     North Star Steel Co., Inc.

Joseph S. Hornack
Cynthia s. Akers
Healey, Davidson & Hornack
Law & Finance Building
5th Floor
Pittsburgh, PA 15219

     Counsel for Amicus-appellants (in No. 93-7613)

     Oil, Chemical and Atomic Workers
     International Union, AFL-CIO

     United Mine Workers of America,
     International Union

     NLG/Sugar Law Center for
     Economic & Social Justice

     International Union, United Automobile,
     Aerospace & Agricultural Implement
     Workers of America, UAW



                             OPINION


ACKERMAN, District Judge.



     These two cases present the following discrete issue: In an

action brought pursuant to the   Worker Adjustment and Retraining

Notification Act, 29 U.S.C. §2101 et seq. ("WARN"), a statute

which, like so many others, fails to explicitly provide a statute

of limitations, should we follow the general rule and borrow a
state statute of limitations or should we instead opt for the

six-month statute of limitations set forth in section 10(b) of

the federal National Labor Relations Act.   The two cases present

the identical issue for review and we will consider both cases in

this Opinion.

     For the reasons detailed below, we find that for cases

arising under WARN, courts should apply the most closely

analogous state statute of limitations.   Thus, we will reverse

the decision in Thomas v. North Star Steel and will affirm the

decision in United Steelworkers of America v. Crown, Cork & Seal.



                            Background

     Both of the underlying cases were filed pursuant to WARN, a

federal statute which requires companies with one hundred or more

employees to provide their workers with a minimum of sixty days

written notice before a plant closing or mass layoff.1   Employers

who fail to provide the requisite notice must compensate

employees suffering an employment loss for each day of the

violation.   The statute creates a private civil action for

damages in federal court.




     1 The statute defines "plant closing" as the permanent or
temporary shutdown of a single site of employment, which results
in an employment loss to a certain minimum number of employees.
29 U.S.C. §2101(a)(2). "Mass layoff" is defined as a reduction-
in-force, resulting from a plant closing, which results in a
certain minimum employment loss. 29 U.S.C. §2101(a)(3). A
layoff must last more than six months before it qualifies as
actionable under WARN. 29 U.S.C. §2101(a)(6)(B).
     On September 9, 1991, the United Steelworkers of America,

AFL-CIO-CLC, filed a complaint in federal court alleging that the

North Star Steel Company ("North Star") had violated the WARN Act

by failing to give the union sixty days advance notice of a

February 25, 1991 layoff of about 270 people, at the company's

Milton, Pennsylvania plant.    Although the suit was filed more

than six months after the layoff occurred, North Star did not

raise the statute of limitations as a defense.    On April 9, 1992,

the district court granted the union's motion for summary

judgment on liability, holding that the layoff constituted a

"plant closing" subject to WARN.    In a separate Order, dated

December 11, 1992, the district judge determined the number of

days for which the company was required to pay WARN damages.

United Steelworkers v. North Star Steel, 809 F. Supp. 5, 6-7

(M.D.Pa. 1992), aff'd 5 F.3d 39 (1993).

     Appellants were non-unionized employees of North Star,

unrepresented by the union and hence unaffected by the union's

successful lawsuit against North Star.    They therefore filed a

separate action, the instant case, also seeking damages pursuant

to WARN.   On May 25, 1993, the district court granted North

Star's motion for summary judgment, finding that the action was

barred under what it deemed to be the applicable statute of

limitations.   The employees' motion for reconsideration was

denied on August 26, 1993.    This appeal followed.

     United Steelworkers of America v. Crown Cork & Seal Co.,
Inc. ("Crown Cork"), arises out of an event that took place on

September 30, 1991.   On that day, the company ordered a
reduction- in-force and shutdown of its Perry, Georgia plant.      As

a result of this reduction in force, about 85 employees were

terminated.   On October 15, 1992, the United Steelworkers of

America (the union) filed a complaint, alleging that the company

violated WARN by failing to give it 60 days notice prior to the

shutdown.   Crown, Cork & Seal then moved for summary judgment,

contending that the action was barred by the applicable statute

of limitations.   The district court denied the motion on August

24, 1993 but in an order dated September 26, 1993, certified the

August order for immediate interlocutory appeal pursuant to 28

U.S.C. §1292.

     We have jurisdiction over the appeal in Thomas v. North Star

Steel pursuant to 28 U.S.C. §1291.   Our jurisdiction over United

Steelworkers of America v. Crown, Cork & Seal arises from our

October 13, 1993 Order granting the company permission to appeal

pursuant to 28 U.S.C. §1292(b).   Our review over both cases is

plenary.



                            Discussion

     In this case we visit a general question of federal law that

we have repeatedly addressed:   When a federal statute does not

contain an explicit statute of limitations, when is it

appropriate to borrow a statute of limitations from elsewhere in

federal law rather than adopting the most closely analogous state

statute of limitations.

     The companies argue that in this case, a federal statute --

the six-month statute of limitations contained in section 10(b)
of the National Labor Relations Act ("NLRA") for filing a claim

of an unfair labor practice with the National Labor Relations

Board ("NLRB") -- provides the most appropriate limitations

period.   The employees and the union exhort us to borrow one of

various state statutes.    Courts addressing the question have

adopted both approaches.    Some have borrowed the six-month §10(b)

statute; see, e.g., Newspaper and Mail Delivers' Union of N.Y.

and Vicinity v. United Magazine Co., 809 F. Supp. 185 (E.D.N.Y.

1992) (adopting NLRA statute); Staudt v. Glastron, Inc., No. SA-

92-CA-1174, 1993 WL 85356, 1993 U.S. Dist. LEXIS 3090 (W.D.Tex.

February 23, 1993) (same).    Other courts, including the only

Court of Appeals to reach the question, have expressly considered

and rejected the section 10(b) six-month period, instead opting

for various state law limitations periods.     See, e.g.   United

Paperworkers Local 340 v. Specialty Paperboard, Inc., 999 F.2d 51

(2d Cir. 1992) (hereinafter United Paperworkers); Wallace v.

Detroit Coke Corp., 818 F. Supp. 192 (E.D. Mich. 1993) (rejecting

NLRA statute and adopting six-year state contract statute);

Automobile Mechanics' Local No. 701 of the Int'l Assoc. of
Machinists & Aerospace Workers v. Santa Fe Terminal Services,

Inc., 830 F. Supp. 432 (N.D. Ill. 1993) (rejecting NLRA statute

and adopting, without specifying, most analogous state statute).

     The two district court opinions before us now reached

contrary conclusions.     The district court in North Star Steel

adopted the six-month statute of limitations set forth in §10(b);

the court in Crown, Cork & Seal rejected the §10(b) statute, and
without deciding the appropriate statute of limitations, found

the action timely under all of the possibilities.

       Our analysis must begin with the general assumption that

when a federal statute is silent as to a statute of limitations,

the court should apply "the most closely analogous statute of

limitations under state law."   DelCostello v. International

Brotherhood of Teamsters, 462 U.S. 151, 158 (1983); see also

Lampf, Pleva, Lipkind, Prupis & Petigrow v. Gilbertson, 501 U.S.
350, ____, 111 S. Ct. 2773, 2778 (1991); Haggerty v. USAIR, Inc.,

952 F.2d 781, 783 (3d Cir. 1992).    This general rule is not set

in stone, however.    Rather, the United States Supreme Court has

recognized that, in order to prevent frustration of federal

policy, it is sometimes more appropriate to borrow a limitations

period from an analogous area of federal law.   DelCostello, 462
U.S. at 162.    This exception is "closely circumscribed", see Reed

v. United Transp. Union, 488 U.S. 319, 324 (1989), and should

only be applied "when a rule from elsewhere in federal law

clearly provides a closer analogy than available state statutes,

and when the federal policies at stake and the practicalities of

litigation make that rule a significantly more appropriate

vehicle for interstitial lawmaking".    DelCostello, 462 U.S. at
172.

       In following the principles enunciated in DelCostello and

Reed, we repeatedly have recognized our duty "to take seriously

[the Supreme Court's admonition] that analogous state statutes of

limitations are to be used unless they frustrate or significantly

interfere with federal policies." Reed, 488 U.S. at 327.     For
instance, the mere fact that a statute touches upon issues of

labor law does not mean that the Court must resort to the statute

of limitations contained in §10(b) of the NLRA.   Thus, in

Eichleay Corp. v. Intern. Ass'n of Bridge, Structural and

Ornamental Iron Workers, 944 F.2d 1047 (3d Cir. 1991), we applied

a state statute of limitations for vacating arbitration awards to

an action to enforce an arbitration awards pursuant to §301 of

the Labor Management Relations Act, 29 U.S.C. §185.    Similarly,

in Brenner v. Local 514, United Brothers of Carpenters, 927 F.2d
1283 (3d Cir. 1991), we remanded the case to the district court

to apply the most closely analogous state statute of limitations

to a §301 claim of retaliation against internal union activities.

In Grasty v. Amalgamated Clothing & Textile Workers Union, 828
F.2d 123 (3d Cir. 1987), cert. denied, 484 U.S. 1042 (1988), we

applied Pennsylvania's four-year breach of contract statute of

limitations to a union member's claim that the union failed to

rebate dues and improperly charged disabled workers.   In this

case, as in those, the federal statute may be borrowed only if it

clearly provides a closer analogy than the available state

statutes.   Answering this question requires us to focus on the

respective policies behind the NLRA and WARN.

     The primary purpose of the NLRA is "to protect the right of

workers to join together in labor organizations and collectively

bargain for the terms and conditions of employment."    United
Paperworkers, 999 F.2d at 54; see also Fort Halifax Packing Co.,
Inc. v. Coyne, 482 U.S. 1, 20-21 (1987).   The statute "is

concerned with ensuring an equitable bargaining process, not with
the substantive terms that may emerge from such bargaining."

Fort Halifax, 482 U.S. at 20 (citing Metropolitan Life Ins. Co.

v. Massachusetts, 471 U.S. 724 (1985)).   More specifically, as

the Supreme Court noted in Reed, the NLRA has "effects upon the

formation and operation of the collective-bargaining agreement

between the employer and the bargaining representative, and upon

the private settlement of disputes under that agreement through

grievance-and-arbitration procedures".    Reed, 488 U.S. at 329.

The NLRA, then, is concerned with the importance and integrity of

a process.   From the NLRA's perspective, "minimum terms of

employment" that may arise from another federal statute -- or

from the process of collective bargaining itself -- are

irrelevant so long as the process is fair.

     The six-month statute of limitations set forth in §10(b)

represents Congress's view of the proper balancing of the various

interests involved in the process of collective bargaining.     The

six-month period takes into account "the national interests in

stable bargaining relationships and finality of private

settlements, and an employee's interest in setting aside what he

views as an unjust settlement under the collective-bargaining

system." DelCostello, 462 U.S. at 171 (quoting United Parcel

Service, Inc. v. Mitchell, 451 U.S. at 70-71 (1980) (opinion

concurring in the judgment)).   In DelCostello itself, it was

precisely this direct effect on the collective bargaining process

that led the Court to invoke the §10(b) statute of limitations.

That case involved a §301 hybrid suit (1) against an employer for

breach of a collective bargaining agreement pursuant to the
LMRDA, and (2) against a labor union for breach of the duty of

fair representation.    Such a hybrid action really alleges that

the process of collective bargaining has broken down.    Thus, the

NLRA policies applied: "The employee's interest in setting aside

the 'final and binding' determination of a grievance through the

method established by the collective-bargaining agreement

unquestionably implicates 'those consensual processes that

federal labor law is chiefly designed to promote -- the formation

of the . . . agreement and the private settlement of disputes

under it.'"    DelCostello, 462 U.S. at 171 (quoting Mitchell, 451
U.S. at 70-71 (opinion concurring in judgment)).

     In DelCostello, the parallels between the cause of action

and the policies behind the NLRA were unmistakable.     In Reed,

however, the Supreme Court, while acknowledging that many

employment-related statutes affecting labor will in some way

affect the collective bargaining process, cautioned that even

plausible "tangential and remote" effects upon collective

bargaining are insufficient to warrant departure from the general

rule.    Reed, 488 U.S. at 330, 331.   Thus, the Court refused to

borrow the §10(b) NLRA statute of limitations to govern a union

member's free speech claim against the union.

     WARN falls into this latter category -- any effects it has

on collective bargaining are tangential at best.     The benefits of

WARN accrue not only to unionized workers but to all workers

alike.    WARN, like dozens of other employment statutes which

bestow substantive rights simply "gives employees something for

which they otherwise might have to bargain."     Fort Halifax, 482
U.S. at 21 (addressing Maine plant closing law).   That is why in

that case, the Supreme Court held that the NLRA did not preempt a

Maine statute providing protection to workers from plant

closings.   Unlike the NLRA, the Maine regulation "provide[d]

protection to individual union and nonunion workers alike, and

thus 'neither encourage[d] nor discourage[d] the collective

bargaining processes . . . ." Fort Halifax, 482 U.S. at 21

(quoting Metropolitan Life, 471 U.S. at 755).    The WARN

protections, like the Maine plant closing law discussed in Fort

Halifax, is also properly understood as establishing part of the

"backdrop" of rights that the parties bring to the collective

bargaining table, and not as affecting the substantive rights

that may emerge from the collective bargaining discussions.     Fort

Halifax, 482 U.S. at 21.

     WARN serves a broader purpose as well, that goes beyond the

employer-employee relationship addressed by the NLRA.   The

statute mandates that employers planning a plant closing or mass

lay-off must notify the "chief elected official of the unit of

local government within which such closing or layoff is to

occur". 29 U.S.C. §2102(a)(2) Employers who fail to comply with

the provision are subject to civil penalties of $500 per day. 29

U.S.C. §2104(a)(3).   Thus, WARN serves very broad societal goals

-- to protect workers, their families and their communities in

the wake of potentially harmful employment decisions. Its

remedial nature really has very little to do with the day to day

process of collective bargaining.
     To be sure, it cannot be said that WARN has no effect on

collective bargaining.    The companies point out, for example,

that under the NLRA, an employer must provide notice to

represented workers, in order to give the workers the opportunity

for meaningful bargaining.    See, e.g. First National Maintenance

Corp. v. NLRB, 452 U.S. 666, 681 (1981).    This fact does present

a superficial resemblance between the NLRA and WARN, but on

closer inspection, it highlights the difference.    The rights

bestowed by the NLRA focus solely on the need for a meaningful

collective bargaining process; WARN provides an across-the-board

substantive right.    The implementing regulations of the statute

highlight this crucial distinction by providing that

"[c]ollective bargaining agreements may be used to clarify or

[to] amplify the terms and conditions of WARN, but may not reduce

WARN rights."   20 C.F.R. §639.1(g) (emphasis added).   In other

words, the NLRA requires notice to protect the meaningfulness of

the collective-bargaining process; WARN's purpose is to

substantively protect employees and their communities.

     The fact that courts have looked to NLRA cases in

interpreting WARN, and the fact that there are some definitional

overlaps, does not change this fundamental distinction between

the two statutes.    At best, WARN has a family resemblance to the

NLRA. In Brenner v. Local 514, United Brothers of Carpenters, 927
F.2d 1283 (3d Cir. 1991), we rejected the proposition that a

family resemblance is sufficient to justify adopting the §10(b)

statute of limitations.    There, we held that a claim against a

union for breach of the duty of fair representation, while having
some effect upon the collective bargaining atmosphere, did not

have an effect sufficient enough to counsel adoption of the

federal statute. Id. at 1295.   In order to justify departing from

the general rule, the analogy must be more direct.2

     As the Second Circuit pointed out in United Paperworkers,

courts adopting the section 10(b) statute of limitations for WARN

actions "have failed to grasp this crucial distinction between

statutes which specifically regulate the collective bargaining

relationship and those which remain peripheral to that concern."

United Paperworkers, 999 F.2d at 55.

     Nonetheless, despite the vast gulf between the respective

policies behind the NLRA and WARN, the companies look for relief

in our own prior decision of Haggerty v. USAir.   Their reliance

is misplaced.   That case addressed the Employee Protection

Program of the Airline Deregulation Act, 49 U.S.C. §1552(d)(1)

(1988) ("EPP"), a federal statute which provided certain air

carrier employees with a right of first hire against other air

carriers.   The EPP directly affected the collective bargaining

environment by impacting on "the seniority relationships of other
     2
       The lack of similarity between the NLRA and WARN becomes
even starker when one looks at the remedies afforded by the
respective statutes. Under the NLRA, the National Labor
Relations Board has broad discretion to "'take such affirmative
action including reinstatement of employees . . . as will
effectuate the policies of [the Act]' to remedy an employer's
unfair labor practices." Tubari Ltd., Inc. v. NLRB, 959 F.2d
451, 453 (3d Cir. 1992). WARN by its very terms precludes such
broad equitable relief; "[A] Federal court shall not have
authority to enjoin a plant closing or mass layoff." (emphasis
added). Similarly, the NLRB's discretion in awarding back pay is
broad. See Tubari, 959 F.2d at 453. WARN, though, provides a
strict statutory mechanism for computing damages.
employees . . . ."   Haggerty, 952 F.2d at 787.    As in

DelCostello, this direct impact on the collective bargaining

environment required a statute of limitations that furthered the

need for the rapid resolution of labor disputes.    And since, as

we noted in Haggerty itself, the airline industry was nearly 90%

unionized and the right-to-hire program was inserted into the

statute at the insistence of unions, the six-month section 10(b)

statute of limitations was the obvious choice.3

     In determining whether to apply a federal statute of

limitations, we also have considered whether the federal policies

at stake and the practicalities of litigation make the NLRA

statute "a significantly more appropriate vehicle for

interstitial lawmaking".   DelCostello, 462 U.S. at 172; Haggerty,
952 F.2d at 786.   The companies argue that WARN requires a single

federal statute of limitations, because subjecting the companies

to multiple state statutes of limitations would make it difficult

for employers to calculate their contingent liabilities.

     This case simply does not present serious uniformity

concerns.   The need for uniformity becomes real only when the

federal statute at issue contains numerous types of claims and

legal theories or when the prospect of multiple state statutes of

limitation presents serious practical problems.    Uniformity

concerns motivated the Supreme Court in Wilson v. Garcia, 471

     3
        We also found that "as with the NLRA, the Department of
Labor has had a role in administering the EPP as the agency
charged with maintaining a listing of airline vacancies for the
use of protected employees under the EPP." Haggerty, 952 F.2d at
787.
U.S. 261 (1985), to apply a uniform limitations period (a state

limitations period in that case) to claims arising under 42

U.S.C. §1983.   As the Court pointed out, claims under the broad

civil rights statute "would encompass numerous and diverse topics

and subtopics."   Wilson, 471 U.S. at 273.   Thus, "[i]f the choice

of the statute of limitations were to depend upon the particular

facts or the precise legal theory of each claim, counsel could

almost always argue, with considerable force, that two or more

periods of limitations should apply to each §1983 claim."      Id. at

273-74.   The Court used similar reasoning in Agency Holding Corp.

v. Malley-Duff & Associates, Inc., 483 U.S. 143 (1987):     Since

RICO "encompass[es] numerous diverse topics and subtopics . . . a

uniform statute of limitations is required to avoid intolerable

'uncertainty and time-consuming litigation.'"   Id. at 149-50

(quoting Wilson, 471 U.S. at 273, 272).

     In Haggerty, we relied on uniformity concerns in deciding to

apply the section 10(b) statute.   Under the EPP, a protected

employee who had been terminated or furloughed could claim a

right of first hire with any other carrier that was hiring

employees.   We noted that airline carriers would have difficulty

"managing a cohesive policy with respect to the EPP were they

subject to the varying limitations periods of each of the states

in which they operate."   Haggerty, 952 F.2d at 786.   Thus,

without a uniform federal statute of limitations, the entire

airline industry faced constant and protracted uncertainty.

     Unlike RICO and Section 1983, WARN contains but a single

cause of action, and all WARN claims involve nearly identical
fact patterns and discrete inquiries.   And unlike the EPP, under

which an airline may be the fortuitous victim of events involving

other air carriers all across the country, WARN's obligations

simply do not implicate such geographic concerns favoring

uniformity. As the Second Circuit put it:
     "The term 'plant closing' as defined by the Act is limited
     to single sites of employment, and venue is limited to the
     district where the violation is alleged to have occurred or
     where the employer does business; unless a single plant site
     straddles the boundary between two states, it is unlikely
     prospective plaintiffs will have a broad choice of fora in
     which to bring their claims or that doubt will arise as to
     in which state triggering events occurred. Therefore,
     geographic considerations do not counsel for the application
     of a uniform federal limitations period for WARN Act
     claims." United Paperworkers, 999 F.2d at 56 (quoting
     district court opinion).


Because of these same factors, "courts will have little

difficulty in determining which state's law to apply and workers

will gain few advantages by suing in a court far from the site of

injury."   United Paperworkers, 999 F.2d at 56.4




     4
       Since the Crown, Cork & Seal action occurred in Perry,
Georgia, there is a question as to whether the statute of
limitations should be borrowed from Georgia or Pennsylvania law.
We have previously held that "as a general rule the governing
statute of limitations should be that of the state in which the
federal court sits, unless a party can make a compelling showing
that the application of that statutory time bar would seriously
frustrate federal labor policy or work severe hardship to the
litigants." Consolidated Express, Inc. v. New York Shipping
Association, Inc., 602 F.2d 494, 507-08 (3d Cir. 1979), vacated
on other grounds, 448 U.S. 902 (1980). We need not decide
whether the statute of limitations should be borrowed from
Pennsylvania or Georgia law, since no party has brought to the
lower courts' attention a statute of limitations, from either
state, under which the instant actions would be untimely.
     The companies' further concern about the effect of a plant

closing on service of process, and on the mechanics of

litigation, simply do not implicate federal concerns; rather,

they are the same concerns at issue in every cause of action,

whenever the statute of limitations is longer then a year or so.

     On the other hand, a short statute of limitations could very

well frustrate the policies behind WARN.   As the Second Circuit

found, under the complex administrative scheme of the NLRA, in

which the NLRB plays a large and active role in prosecuting

claims, "[t]he burden on complainants in pursuing a claim is

minimal, justifying the short statute of limitations."    United

Paperworkers, 999 F.2d at 55.   WARN does not contain those

administrative safeguards, and a six-month statute could very

well constitute too great a burden on the claimants.

     Finally, cases finding that the practicalities of litigation

favor adoption of a federal statute of limitations have focused

on the problems with the potential state statutes.     For example,

in DelCostello, the Court pointed out that the two possible state

statutes were inconsistent with the relevant federal policy

favoring the finality of settlements and the opportunity to

attack an unfair result under collective bargaining.     The

extremely short time periods in state arbitration statutes "fail

to provide an aggrieved employee with a satisfactory opportunity

to vindicate his rights under §301 and the fair representation

doctrine."   Id. at 166.   Conversely, the relatively lengthy time

period governing legal malpractice claims "would preclude the

relatively rapid final resolution of labor disputes favored by
federal law -- a problem not present when a party to a commercial

arbitration sues his lawyer."   Id. at 168.

     Here, the state statutes of limitations brought to the lower

courts' attention -- which range from the two-year period for

enforcing civil penalties under 42 Pa. Cons. Stat. Ann. §5524(5)

to Pennsylvania's six-year residual statute of limitations, 42

Pa. Cons. Stat. Ann. §5527 --    do not interfere with federal

policy.5   Because of WARN's remedial nature and its limited

effect on collective bargaining, a short statute of limitations

is unnecessary.    And none of the state statutes are so short as

to interfere with a worker's potential for seeking or gaining

relief.    While we acknowledge that none of the possible state

laws provide perfect analogies to WARN, the absence of a perfect

analogy is an insufficient reason to depart from the general

rule, particularly when federal law does not provide a

satisfactory alternative. See, e.g., DelCostello, 462 U.S. at

171; Gavalik v. Continental Can Co., 812 F.2d 834, 847 (3d Cir.

1987).

     Here, we need not decide which state statute applies, since

the actions would be timely under any of the possible statutes of

limitations brought to the court's attention.



                             CONCLUSION

     5
       Other possible state statutes of limitations include the
three year period set forth in 43 Pa. Stat. Ann. §260.9a(g) for
bringing claims under the Pennsylvania Wage Payment and
Collection Law, and the four year limitations period for breach
of an implied contract, 42 Pa. Cons. Stat. Ann. §5525(4).
     We conclude that, for the reasons detailed above, for

actions arising under WARN, courts must apply the most closely

analogous state statute of limitations.   We therefore will affirm

the district court's Order in United Steelworkers of America v.

Crown, Cork & Seal denying Crown, Cork & Seal's motion for

summary judgment.   We will reverse the Order of the district

court in Thomas v. North Star Steel granting North Star's motion

for summary judgment in favor of North Star.   These cases will be

remanded to the respective district courts for further

proceedings consistent with this opinion.   Costs taxed against

the appellant in 93-2008.   Costs taxed against the appellee in

93-7613.